PER CURIAM.
Chittenden appeals from a final summary judgment which held that Florida Power & Light Company was immune from liability as a “special employer” under section 440.11, Florida Statutes (1991). Finding conflicts between the affidavits and depositions before the trial court, we hold that there remain genuine issues of material fact on the special employment question and that entry of summary judgment was inappropriate. Alvarado v. Manro, Inc., 550 So.2d 1174 (Fla. 3d DCA 1989). Therefore, we reverse and remand to the trial court for further proceedings.
Reversed and remanded.